COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 RICARDO CARRILLO,                                             No. 08-14-00174-CR
                                               §
                             Appellant,                           Appeal from the
                                                §
 v.                                                         120th Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20120D02487)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
February 14, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before February 14, 2015.

       IT IS SO ORDERED this 14th day of January, 2015.

                                             PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.